IN THE MISSOURI COURT OF APPEALS
                          WESTERN DISTRICT
MELISSA McGAW,                              )
                                 Appellant, )
                                            )
v.                                          )        WD77799
                                            )
ANGELA McGAW,                               )        FILED: August 18, 2015
                                Respondent. )

                         Appeal from the Circuit Court of Clay County
                           The Honorable Kathryn E. Davis, Judge

            Before Division Four: Alok Ahuja, C.J., Lisa White Hardwick, J. and
                                Robert M. Clayton III, Sp.J.

        Appellant Melissa McGaw filed a motion in the circuit court “to determine parent-child

relationship, custody, and visitation” with respect to two children to whom she is not biologically

related. The children were born at a time when Melissa1 was involved in a romantic relationship

with the children’s biological mother, respondent Angela McGaw. Melissa’s motion alleged that

she had participated in Angela’s decision to become pregnant with the children, and that Melissa

had acted as a parent to the children, both before and after her relationship with Angela

terminated. The circuit court dismissed Melissa’s motion without prejudice for lack of standing

and failure to state a claim upon which relief could be granted. Melissa appeals. We affirm.




        1
               Because the parties share the same surname, we refer to them by their first names to
avoid confusion. No familiarity or disrespect is intended.
                                         Factual Background

        Taking the facts Melissa alleged as true, she and Angela started dating in 1995, and

began cohabiting the following year. In 1997, the couple had a commitment ceremony in Kansas

City, and in 2000 Angela legally changed her last name to McGaw. The McGaws bought a

home together, and by 2002 had decided to have children.

        In 2004, Angela gave birth to twins in Kansas City. The children were conceived using

sperm from an anonymous donor jointly selected by Melissa and Angela. From 2004 to 2007,

Angela and Melissa raised the children together as co-parents.

        Angela and Melissa separated in January 2007, and Melissa moved out of the shared

household. Melissa alleged that she and Angela agreed to a schedule for visitation with the

children, and a division of property, through mediation. Although separated, Melissa and Angela

continued to share expenses for the children and to follow a visitation schedule until June 2013.

At that time, Angela stopped allowing Melissa to see the children, and sent Melissa a text

message stating that “[the children] will be living at my house until the parenting plan issue is

resolved. I will call the police if you try to come and get them.” Melissa has not seen the

children since that time.

        On March 7, 2014, Melissa filed a Motion to Determine Parent-Child Relationship2 in the

Circuit Court of Jackson County, seeking “to determine parent-child relationship, custody, and

visitation” pursuant to § 210.826.3 Angela filed an application for a change of venue to Clay

        2
                  Although Melissa’s initial pleading was captioned as a “Motion,” it commenced a civil
action and served the function of a petition. Regardless of the label Melissa placed on her pleading, “‘[i]t
is the facts stated in the petition, along with the relief sought, which under our system of code pleading
are to be looked at to determine the cause of action, rather than the form of the petition.’” Am. Eagle
Waste Indus., LLC v. St. Louis Cnty., 379 S.W.3d 813, 829 (Mo. banc 2012) (quoting Memco, Inc. v.
Chronister, 27 S.W.3d 871, 875 (Mo. App. S.D. 2000)).
        3
               Statutory citations refer to the 2000 edition of the Revised Statutes of Missouri, as
updated through the 2013 Cumulative Supplement.


                                                     2
County, which the court granted. In addition to her answer, Angela filed a motion to dismiss,

arguing that Melissa had no biological relationship to the children and therefore lacked standing

to assert her claims, and that Melissa’s pleading failed to state a claim for relief.

       In her suggestions in opposition to Angela’s motion to dismiss, Melissa argued that she

had standing under Missouri’s version of the Uniform Parentage Act (“MoUPA”), §§ 210.817 –

210.854, and that she had standing under common-law equitable doctrines defining parentage.

       A commissioner recommended that the action be dismissed on the basis that Melissa

lacked standing and failed to state a claim upon which relief could be granted. A circuit court

judge adopted the commissioner’s findings and recommendations and entered judgment

dismissing Melissa’s motion without prejudice. This appeal follows.

                                        Standard of Review

               Our review of a dismissal for failure to state a claim or for lack of standing
       is de novo. When reviewing for failure to state a claim, we treat the facts
       contained in the petition as true and construe them liberally in favor of the
       plaintiffs. The petition states a cause of action if it sets forth any set of facts that,
       if proven, would entitle the plaintiffs to relief. Similarly, this court determines
       standing as a matter of law on the basis of the petition, along with any other non-
       contested facts accepted as true by the parties at the time the motion to dismiss
       was argued, and resolves the issue as a matter of law on the basis of the
       undisputed facts.

White v. White, 293 S.W.3d 1, 8 (Mo. App. W.D. 2009) (citations and internal quotation marks

omitted).

                                              Analysis

       At the outset, we note that the McGaws’ relationship began, and ended, at a time when

the right of same-sex couples to marry had not been recognized in Missouri. Despite their

inability to marry, Melissa’s motion alleges that she and Angela took multiple steps to formalize

their relationship: they participated in a commitment ceremony; changed Angela’s surname to

match Melissa’s; purchased a home together; jointly chose to conceive the children and raised


                                                   3
the children together; and entered an agreement to govern the termination of their relationship.

Nevertheless, the fact remains that Melissa and Angela were never married, and – as our decision

in White recognized – Melissa’s claims must therefore be addressed under the legal rules

applicable to unmarried couples (heterosexual or homosexual). Following the decision of the

Supreme Court of the United States in Obergefell v. Hodges, 135 S. Ct. 2584 (2015) (which was

decided after this case was submitted), couples like Melissa and Angela are now able to marry if

they choose. We anticipate that in the wake of Obergefell, situations like this one, in which

important issues involving children must be decided outside the established legal framework

applicable to married couples, will occur less frequently.4

        On appeal, Melissa does not challenge the circuit court’s dismissal of her claim to have

her parentage established under the MoUPA. Instead, she argues that she stated a claim for relief

based on theories of breach of contract, or under common-law equitable doctrines. For the

reasons discussed below, we conclude that none of those theories justifies reversal.5



        4
                  Although she argues constitutional issues on appeal, Melissa made no argument in the
trial court that denying her the right to marry, or denying her the parental status and remedies available to
married persons, was unconstitutional. Because she did not make these constitutional arguments in the
trial court, no constitutional issue (which might otherwise have invoked the exclusive appellate
jurisdiction of the Missouri Supreme Court) is preserved for review. See, e.g., Mayes v. St. Luke’s Hosp.
of Kansas City, 430 S.W.3d 260, 267-69 (Mo. banc 2014); State ex rel. SLAH, L.L.C. v. City of Woodson
Terrace, 378 S.W.3d 357, 362 n.5 (Mo. banc 2012).
        5
                 We note that the circuit court in this case dismissed Melissa’s motion without prejudice.
“The general rule is that a dismissal without prejudice is not a final judgment and, therefore, is not
appealable.” White v. White, 293 S.W.3d 1, 7 (Mo. App. W.D. 2009). “An exception to this general rule”
applies, however, “where the dismissal has the practical effect of terminating the litigation in the form
cast by the plaintiff.” Balke v. Ream, 983 S.W.2d 579, 580 (Mo. App. W.D. 1998). “A dismissal
‘without prejudice’ for failure to state a claim effectively bars a plaintiff from refiling the action in its
original form.” WEA Crestwood Plaza, L.L.C. v. Flamers Charburgers, Inc., 24 S.W.3d 1, 5 (Mo. App.
E.D. 2000). Further, “[d]ismissals without prejudice have been held appealable where the dismissal was
based on a plaintiff's lack of standing or failure of the petition to state a claim where the plaintiff chose
not to plead further.” White, 293 S.W.3d at 7 (citations and internal quotation marks omitted). Here, all
of the claims in Melissa’s initial motion were dismissed for lack of standing and failure to state a claim
upon which relief could be granted. As such, it would be futile for her to attempt to refile her petition in
its original form. Moreover, Melissa has chosen not to plead further on any of the causes of action


                                                      4
                                                   I.

        In her first Point, Melissa argues that the circuit court erred in dismissing her motion

because she stated a claim to enforce a voluntary agreement between her and Angela governing

visitation. Such agreements are enforceable, Melissa contends, so long as the trial court

determines that the visitation agreement serves the best interests of the children.

        “To properly plead a cause of action, the petition must state allegations of fact in support

of each essential element of the cause pleaded.” Am. Eagle Waste Indus., LLC v. St. Louis Cnty.,

379 S.W.3d 813, 829 (Mo. banc 2012) (citation and internal quotation marks omitted). A

petition for breach of contract requires a plaintiff to “allege (1) the existence of a contract or

agreement and the terms of that agreement; (2) that plaintiff performed or tendered performance;

(3) that defendant did not perform; and (4) that defendant’s failure to perform caused plaintiff

damage.” White, 293 S.W.3d at 23 (citation and internal quotation marks omitted).

        Melissa’s motion failed to adequately plead a breach of contract theory under these

standards. Our decision in White involved circumstances strikingly similar to those in the

present case, and White guides our resolution of many of Melissa’s claims, including her breach

of contract claim. In White, plaintiff Leslea Diane White, alleged (among other things) that she

and defendant Elizabeth Michelle White had agreed to jointly support their children, but that

Michelle had refused to comply with that agreement. Id. at 23.

        White held that Leslea had failed to adequately plead a claim for breach of a child support

agreement, and had failed to preserve for appeal the argument that she had stated a claim for

breach of such an agreement. White noted that Leslea “did not expressly denominate any count

of her petition as seeking relief for breach of a contract for support,” and that “despite her


asserted in her original motion. We therefore conclude that the dismissal of her motion is appealable,
despite the fact that it was denominated a dismissal without prejudice.


                                                    5
copious briefing and argument in opposition to Michelle’s motion to dismiss in the trial court,

Leslea never explicitly invoked the express contract theory as a basis to sustain her claim for

child support.” Id. White emphasized that, “[e]ven assuming that the allegations in the petition

are sufficient to allege that Michelle entered into a contract with Leslea to provide on-going

support . . ., they still fail to state the length of time for such support to continue or that Michelle

has failed to provide the financial support required by the agreement.” Id.

        Melissa’s motion suffers from the same sort of pleading inadequacies as the petition in

White. The motion alleged that “[f]ormal mediation determined visitation” at the time of the

parties’ separation, and that “until June 13, 2013, Melissa and Angela followed a set visitation

schedule, Melissa paid preschool tuition costs every other week and both parents shared equally

in child-rearing activities and expenses.” The motion is silent, however, as to the terms of the

separation agreement as they relate to visitation, or as to what the parties’ “set visitation

schedule” was. Moreover, the prayer of Melissa’s motion did not seek to enforce any pre-

existing agreement between the parties. Instead, she asked the court to determine her parentage

of the children, and to “award the parties joint legal custody of their minor children, specify

rights of visitation to the Plaintiff, award child support and enter such other orders as the court

may deem just and necessary and in the best interests of the minor children.” The motion plainly

asked the court to declare that she was a parent of the children, and based on that finding to order

custody, visitation, and child support on terms the court deemed appropriate. The motion did not

ask the court to enforce a preexisting agreement. In addition, as in White, Melissa did not argue

that she had stated a claim for breach of an express agreement in opposition to Angela’s motion

to dismiss.




                                                   6
       Like the plaintiff in White, Melissa has failed to adequately plead a claim for breach of

contract; as in White, “[i]n these circumstances, we will not reverse the trial court’s dismissal of

the petition” based on a breach of contract argument. 293 S.W.3d at 23. Point I is denied.

                                                II.

       In her second Point, Melissa argues that she has standing to seek custody or visitation

under the doctrines of in loco parentis or equitable parentage.

       The in loco parentis and equitable parentage doctrines share certain characteristics with

other equitable theories which have been developed to address the parental status of third parties

who are not biological parents, but who have assumed significant parental roles in children’s

lives. White refused to adopt either the in loco parentis or equitable parentage theories in a case

factually similar to this one. 293 S.W.3d at 14-16. As background, White quoted the Wisconsin

Supreme Court’s decision in In re Custody of H.S.H.-K., 533 N.W.2d 419 (1995), for a

commonly used definition of the circumstances in which recognition of parental status based on

equitable considerations may be appropriate:

       (1) that the biological or adoptive parent consented to, and fostered, the
       petitioner's formation and establishment of a parent-like relationship with the
       child; (2) that the petitioner and the child lived together in the same household;
       (3) that the petitioner assumed obligations of parenthood by taking significant
       responsibility for the child's care, education and development, including
       contributing towards the child's support, without expectation of financial
       compensation; and (4) that the petitioner has been in a parental role for a length of
       time sufficient to have established with the child a bonded, dependent relationship
       parental in nature.

Id. at 435-36 (quoted in White, 293 S.W.3d at 14).

       We turn now to the two specific theories Melissa invokes in her second Point.




                                                  7
                                                A.

         White addressed the in loco parentis doctrine under Missouri law. “In loco parentis” is a

Latin phrase meaning “in the place of a parent.” BLACK’S LAW DICTIONARY at 907 (10th ed.

2014).

         In White, Leslea argued that “she and Michelle [stood] in loco parentis to each other’s

biological child because they jointly raised the children with each other’s consent, and treated

each child, and held each child out to the world, as the children of both of them.” 293 S.W.3d at

15. Although older Missouri cases recognized an in loco parentis relationship between

stepparents and stepchildren, which survived the termination of the stepparent’s relationship with

the biological parent, White held that this common-law doctrine had been “displaced” by

§ 453.400. Id. The statute provides that an in loco parentis support obligation exists only “so

long as the stepchild is living in the same home as the stepparent,” § 453.400.1, and that the

doctrine “shall not be construed as granting to a stepparent any right to the care and custody of a

stepchild.” § 453.400.4; see discussion in White, 293 S.W.3d at 15-16. Because it concluded

that § 453.400 expressed the outer limits of the in loco parentis doctrine, White held that,

whether or not Leslea stood in loco parentis to Michelle’s child while she and Michelle lived

together, “that status terminated when they separated and would deprive Leslea of standing to

bring her action,” and could not support a claim for child custody, visitation, or support. Id. at

16.

         Melissa argues that White was incorrectly decided. Unless and until it is overruled by

this Court or the Missouri Supreme Court, however, we are bound to follow White under

principles of stare decisis.

         “The doctrine of stare decisis directs that, once a court has laid down a principle of law
         applicable to a certain state of facts, it must adhere to that principle, and apply it to all
         future cases, where facts are substantially the same; regardless of whether the parties and


                                                     8
        property are the same.” Under the doctrine, “a court follows earlier judicial decisions
        when the same point arises again in litigation and where the same or analogous issue was
        decided in an earlier case, such case stands as authoritative precedent unless and until it is
        overruled.”

Hinkle v. A.B. Dick Co., 435 S.W.3d 685, 688 (Mo. App. W.D. 2014) (quoting Rothwell v. Dir.

of Revenue, 419 S.W.3d 200, 206 (Mo. App. W.D. 2013)). Particularly given that Melissa has,

and is presently pursuing, an alternative remedy to seek custody and/or visitation with the

children (as discussed in § II.B below), we see no justification for re-examining White’s

treatment of the in loco parentis doctrine.6

                                                 B.

        Regarding her equitable parentage claim, Melissa contends that White “incorrectly

determined that Missouri Supreme Court precedent does not allow individuals to seek custody or

visitation as equitable parents,” and should be overruled. To the contrary, we conclude that the

justification for rejecting an equitable parentage argument is stronger today than at the time

White was decided.

        In White, the Court observed that it was “unaware of any Missouri appellate court

decision adopting the concept or theory of an ‘equitable parent.’” 293 S.W.3d at 15 n.8.

Although White did not read Cotton v. Wise, 977 S.W2d 263 (Mo. banc 1998), as refusing to

adopt the equitable parentage theory, it noted that “Cotton did not adopt the theory in a case

where doing so would have permitted it to affirm the trial court's decision without need for

        6
                 Melissa contends that this court’s decision in Thacker v. Thacker, 311 S.W.3d 402 (Mo.
App. W.D. 2010), supports overruling White. Thacker held that § 453.400 did not preclude a stepparent
from being ordered to pay support for a stepchild who was no longer living in his home (and thus outside
the scope of the statutory obligation), if the stepparent had contractually agreed to support the child, or
under an estoppel theory. Id. at 407-08. Thacker dealt only with support obligations, however, not child
custody or visitation. Moreover, Thacker’s recognition that a voluntary agreement to provide child
support could be enforceable, or that a party could be estopped from denying a support obligation, despite
§ 453.400 is not inconsistent with White. White held only that an in loco parentis claim which was
independent of any estoppel argument, or of any child support or visitation agreement, could not be
maintained.


                                                      9
reversal and remand.” 293 S.W.3d at 15 n.8. White also noted that, in a decision authored by

Judge Mary Russell, now a member of the Missouri Supreme Court, the Eastern District

interpreted Cotton as having affirmatively rejected the equitable parentage theory. Id.

(discussing Jefferson v. Jefferson, 137 S.W.3d 510, 513-14 (Mo. App. E.D. 2004)). Following

its discussion of Cotton and Jefferson, White concluded: “Accordingly, even if we were inclined

to accept Leslea’s invitation [to recognize equitable parentage], we would not feel entirely

confident that our decision conforms with the most recent decisional authority of the Missouri

Supreme Court.” 293 S.W.3d at 15 n.8.7

        Although White may be equivocal concerning the viability of the equitable parentage

theory under Missouri law, we read it as rejecting the application of that theory in circumstances

strikingly similar to those involved in the present case. The equitable parentage theory was

raised by the appellant in White, and would have justified reversal and a remand for further

proceedings if the equitable parentage doctrine in fact established a viable cause of action under

Missouri law. Despite the appellant’s invocation of the equitable parentage doctrine, White

affirmed the trial court’s dismissal of the appellant’s petition, in which she sought to be

recognized as a (non-biological) parent of the child of her former romantic partner.



        7
                  Subsequent to White, we addressed Missouri’s application of equitable principles to
establish parentage in Courtney v. Roggy, 302 S.W.3d 141 (Mo. App. W.D. 2009). In Courtney, the
circuit court declared the paternity of a man who was conceded to be a child’s biological father. Despite
the acknowledged biological relationship, the child’s mother and her husband argued that the biological
father’s right to claim paternity should be foreclosed based on equitable principles. Courtney refused to
rely on equitable principles to foreclose the biological father’s statutory right to establish his paternity.
Courtney observed that, in Jefferson, “[t]he Eastern District of this court concluded that the courts should
not impose a judicially constructed doctrine such as ‘equitable parent’ [or ‘equitable non-parent’] unless
the statutory remedies were clearly inadequate.” Courtney, 302 S.W.3d at 150, citing Jefferson, 137
S.W.3d at 513. Courtney “reject[ed] the invitation from appellants to unreasonably stretch the facts of
[the] case into an equitable declaration of non-paternity, especially in light of the fact that [the Missouri
statute in question] is clear and unambiguous and does not leave room for appellants[’] equitable non-
parent argument.” 302 S.W.3d at 150.


                                                     10
       An additional consideration, arising subsequent to the White decision, likewise justifies

rejection of the equitable parentage theory under Missouri law. As the Missouri Supreme Court

noted in Cotton (in which the appellant asked the Court to recognize equitable parentage),

“[u]nless a statutory scheme is plainly inadequate under circumstances where a court has a duty

to act, there is no need for the court to exercise its equity powers to fashion a ‘better’ remedy

than exists in the statutes.” 977 S.W.2d at 264; see also, e.g., Courtney, 302 S.W.3d at 141;

Jefferson, 137 S.W.3d at 513, 517.

       In this case, Melissa has an available statutory remedy under § 452.375.5(5) to assert her

claims for child custody and visitation. Section 452.375.5(5) provides in relevant part that

       Prior to awarding the appropriate custody arrangement in the best interest of the
       child, the court shall consider each of the following as follows:

       ****

       (5) Third-party custody or visitation:

               (a)     When the court finds that each parent is unfit, unsuitable, or unable
       to be a custodian, or the welfare of the child requires, and it is in the best interests
       of the child, then custody, temporary custody or visitation may be awarded to any
       other person or persons deemed by the court to be suitable and able to provide an
       adequate and stable environment for the child. Before the court awards custody,
       temporary custody or visitation to a third person under this subdivision, the court
       shall make that person a party to the action;

               (b)     Under the provisions of this subsection, any person may petition
       the court to intervene as a party in interest at any time as provided by supreme
       court rule.

“[A] significant bonding familial custody relationship with third parties can constitute a special

or extraordinary reason or circumstance rendering it in a child’s best interest to award third-party

custody” under § 452.375.5(5)(a)’s “welfare of the child” prong. Flathers v. Flathers, 948
S.W.2d 463, 470 (Mo. App. W.D. 1997).




                                                 11
       White rejected the appellant’s claim that she could obtain a determination of child

custody and visitation under § 452.375.5(5). After citing the statute, White stated emphatically

that “[n]either our statutes nor our case law remotely suggest that any third party that comes

along has standing to bring an action seeking custody of children.” 293 S.W.3d at 18. White

concluded that

       a third party's foundational standing to litigate custody or visitation is dependent
       upon the third party being a named party in an action brought by someone else
       (parent, Juvenile Officer) or being permitted to intervene in a pending action
       (dissolution) or in cases where the third party already has something other than de
       facto custody (decretal custody).
293 S.W.3d at 21.

       Subsequent to White, however, the Missouri Supreme Court decided In re T.Q.L., 386
S.W.3d 135 (Mo. banc 2012). In T.Q.L., a male petitioner, believing he was a child’s natural

father, filed a petition for declaration of paternity, custody, and visitation. Id. at 137. A

paternity test determined, however, that the petitioner was not the biological father, and the

circuit court dismissed his petition for failure to state a claim. Id. at 137-38. The petitioner

appealed, and the court of appeals reversed, holding that the petitioner was entitled to file an

amended petition asserting a right to custody under equitable estoppel and equitable parentage

theories. T.Q.L. ex rel. M.M.A. v. L.L., 291 S.W.3d 258, 268 (Mo. App. S.D. 2009).

       On remand, the T.Q.L. petitioner filed an amended petition. T.Q.L., 386 S.W.3d at 138.

The child’s mother filed a motion to dismiss, arguing that the amended petition “failed to state a

claim under the Uniform Parentage Act and that Missouri law did not support claims of equitable

parentage.” Id. at 138. The circuit court granted the motion to dismiss, and petitioner again

appealed.

       The Supreme Court did not address the petitioner’s argument that he could assert a claim

for equitable parentage, even though he was not biologically related to the child. 386 S.W.3d at


                                                  12
140 n.3. Instead, the Court held that dismissal was inappropriate because the petitioner had

adequately stated a claim for relief under § 452.375.5(5):

                Petitioner’s third amended petition was sufficient to meet the requirements
        of section 452.375.5(5)(a) because it alleged the unfitness of Child’s biological
        parents and that awarding Petitioner custody of Child would be in Child’s best
        interest. In addition to Petitioner’s sufficient allegations of Mother’s and the
        unknown father’s unfitness, his petition to transfer custody survives a motion to
        dismiss because he alleges facts that the “welfare of the child requires” that
        custody be vested in a third party pursuant to section 452.372.5(5)(a). This Court
        does not weigh the credibility and persuasiveness of the facts Petitioner alleged in
        his petition but acknowledges that those facts meet the elements of section
        452.375.5(5)(a), and for that reason, the petition will be reinstated.
386 S.W.3d at 140.8

        Notably, the T.Q.L. petitioner’s § 452.375.5(5) claim did not meet any of the scenarios

identified in White in which a third party could assert custody or visitation rights: the petitioner

in T.Q.L. was not “a named party in an action brought by someone else,” nor was he “permitted

to intervene in a pending action,” nor was it a case in which the petitioner already had

“something other than de facto custody.” White, 293 S.W.3d at 21. Because it held that the

petitioner could assert a § 452.375.5(5) claim in circumstances beyond those contemplated by

White, T.Q.L. necessarily overruled White’s construction of § 452.375.5(5).

        This Court has recognized that under T.Q.L., § 452.375.5(5) provides a basis for a non-

biological parent to commence an action seeking child custody and visitation. In D.S.K. ex rel.

J.J.K. v. D.L.T., 428 S.W.3d 655 (Mo. App. W.D. 2013), a husband sought to intervene in a

paternity action filed by his wife. The wife’s paternity action prayed for a declaration that her

deceased paramour was the father of three children born during her marriage to husband. Id. at
        8
                 Judge Clayton’s separate opinion suggests that it is “less clear[ ]” whether, under T.Q.L.,
a third party may bring an independent action under § 452.375.5(5)(a)’s “welfare” prong, as opposed to
bringing an action based on the parents’ “unfitness.” The quoted passage reflects, however, that T.Q.L.
found that petitioner had stated a claim under both “unfitness” and “welfare” theories. T.Q.L. draws no
distinction between these two theories with respect to a third party’s ability to bring an independent action
under § 452.375.5(5).


                                                     13
656. Although husband was excluded by paternity testing as the children’s biological father, he

moved to intervene in the paternity action to assert claims for third-party custody and visitation.

Id. at 657.

        D.S.K. rejected husband’s contention that he was entitled to intervene in the paternity

action, based on our conclusion that child custody and visitation were not at issue in the paternity

case. Id. at 658-59. Based on T.Q.L., we also rejected husband’s argument that the paternity

action was the only available forum in which he could raise his claims to third-party custody and

visitation. We explained:

                Husband argues . . . that the paternity case is the only action in which he
        can assert his third-party custody claim, because he cannot assert it in the
        dissolution of marriage case. We agree with Husband that the court does not have
        the authority in a dissolution proceeding to determine the custody of children not
        born of the marriage or adopted by the parties. Merely because Husband cannot
        assert his third-party custody claim in the dissolution proceeding does not
        foreclose him from raising it in a separate action. In In re T.Q.L., 386 S.W.3d 135
        (Mo. banc 2012), the Missouri Supreme Court found that the appellant’s petition,
        in which he asserted a claim for third-party custody, sufficiently stated such a
        cause of action under Section 452.375.5(5)(a).

                Thus, although Husband failed to establish that he had an interest in the
        paternity case entitling him to intervene as a matter of right, nothing prevents him
        from asserting his third-party custody claim as an independent cause of action.

Id. at 659-60 (other citations and footnotes omitted); see also id. at 660 n.7 (“Pursuant to T.Q.L.,

an independent action for third-party custody is permissible.”).

        We recognize that in In re Adoption of C.T.P., 452 S.W.3d 705 (Mo. App. W.D. 2014),

this Court expressed “reservation[s]” concerning a reading of T.Q.L. that authorized a third party

to file an independent action to assert a claim for child custody or visitation under

§ 452.375.5(5). Id. at 720-21. In a footnote, this court noted that

                T.Q.L. made no reference to the decision in White. T.Q.L. did not mention any of
        the earlier appellate and Supreme Court decisions discussed in White addressing the
        narrow circumstances wherein a trial court is authorized to determine third-party child
        custody and visitation rights. Nor did T.Q.L. engage in customary statutory construction


                                                 14
        analysis to assess whether the legislature intended section 452.375.5(5) to authorize
        original proceedings to determine third-party child custody and visitation rights.

C.T.P., 452 S.W.3d at 721 n.33.

        While we acknowledge the concerns expressed by C.T.P., we are “constitutionally bound

to follow the most recent controlling decision of the Missouri Supreme Court.” Christianson v.

Goucher, 414 S.W.3d 584, 592 (Mo. App. W.D. 2013), quoting Doe v. Roman Catholic Diocese

of St. Louis, 311 S.W.3d 818, 822 (Mo. App. E.D. 2010); see Mo. Const. art. V, § 2 (specifying

that the Missouri Supreme Court’s “decisions shall be controlling in all other courts”). C.T.P.

itself candidly “acknowledge[d] . . . that T.Q.L. does not offer a clear basis for constraint of its

holding to the facts in that case.” 452 S.W.3d at 721 n.33. Moreover, although both T.Q.L. and

D.S.K. held that § 452.375.5(5) provided a third party with an independent right of action, C.T.P.

did not decide the issue, but held only that “an interest in child custody or visitation is not

sufficient to support intervention as a matter of right in an adoption proceeding where child

custody determinations are not ‘in issue.’” Id. at 721. The dictum in C.T.P. cannot excuse us

from recognizing and following the holding of T.Q.L., and of our own decision in D.S.K.9

        Recognizing that Melissa may pursue an independent action to assert custody and

visitation rights over children to whom she is not biologically related does not run afoul of the

Supreme Court of the United States’ decision in Troxel v. Granville, 530 U.S. 57 (2000). The

        9
                  We also note that In re E.N.C., 458 S.W.3d 387 (Mo. App. E.D. 2014), the Eastern
District reversed a circuit court order which permitted a biological grandmother to intervene in an
adoption proceeding for purposes of obtaining visitation. The circuit court had concluded “that Section
452.375.5(5)(b) afforded Grandmother ‘the right to intervene in a custody proceeding as a party in
interest at any time as provided by supreme court rule.’” Id. at 400 (quoting circuit court’s order). To the
contrary, the Eastern District held that § 452.375.5(5) had no application in an adoption proceeding
brought pursuant to chapter 453 of the Revised Statutes. Id. at 401-05. In the course of its discussion,
E.N.C. cited and discussed White, id. at 401-02, concluding that under White, “Section 452.375.5 provides
that a third party may intervene in a case in which custody is at issue, only in a dissolution of marriage
action or a modification of a dissolution proceeding.” Id. at 402. E.N.C. held only that § 452.375.5 did
not provide a statutory right to intervene in a chapter 453 adoption proceeding. In addition, E.N.C. does
not cite or discuss T.Q.L. E.N.C. is not inconsistent with our construction of T.Q.L. in this case.


                                                    15
State of Washington statute at issue in Troxel permitted “‘[a]ny person’ to petition a superior

court for visitation rights at ‘any time,’ and authorize[d] that court to grant such ‘visitation rights

whenever visitation may serve the best interest of the child.’” Id. at 60. Troxel held that this

“breathtakingly broad” statute violated a biological mother’s substantive due process right to

make child-rearing decisions without undue governmental interference. Id. at 67.10

         Section 452.375(5), as interpreted by Missouri courts, is limited in important respects

that were not present in Troxel. First, in contrast to the Washington statute at issue in Troxel,

§ 452.375.5(5) does not authorize third-party custody or visitation merely because a court

determines that it would be in a child’s best interests. Instead, the court must first find that the

child’s parents are “unfit, unsuitable, or unable to be a custodian,” or that “the welfare of the

child” requires third-party custody or visitation. “Courts should not treat the term ‘welfare’ used

in section 452.375.5(5)(a) as the equivalent of ‘best interests.’ Rather, the two are separate and

distinct findings, and ‘welfare’ implicates pleading and proving special or extraordinary

        10
                  There was no majority opinion in Troxel. Instead, Justice O’Connor issued a plurality
opinion in which three other justices joined, and Justices Souter and Thomas concurred in the result, and
each issued their own opinions. As discussed in the text, Justice O’Connor’s plurality opinion found the
State of Washington statute at issue in that case to be unconstitutional as applied, based on consideration
of multiple factors. Thus, the plurality emphasized that the Washington courts had made no finding that
the child’s natural parent was unfit, and had applied no presumption in favor of the parent’s decision
concerning third-party visitation; in addition, the plurality noted that the parent had not wholly denied
visitation to the child’s paternal grandparents. 530 U.S. at 68-71. Justice Souter would have found the
Washington statute to be “unconstitutional on its face.” Id. at 77. He concluded that the statute unduly
infringed on the parent’s right to determine the appropriate care, custody, and control of her children
because it “sweeps too broadly” by authorizing “‘any person’ at ‘any time’ to petition for and to receive
visitation rights subject only to a free-ranging best-interests-of-the-child standard.” Id. at 76-77. Justice
Thomas’ concurring opinion argued that the statute should be subject to strict scrutiny, and concluded that
“the State of Washington lacks even a legitimate governmental interest – to say nothing of a compelling
one – in second-guessing a fit parent’s decision regarding visitation with third parties.” Id. at 80.
        Because Justice O’Connor’s plurality opinion found the Washington statute to be unconstitutional
only as applied on the facts of that case, we believe it represents the views of those justices “who
concurred in the judgments on the narrowest grounds,” and that the plurality opinion therefore represents
the holding of the Court. Marks v. United States, 430 U.S. 188, 193 (1977) (citation and internal
quotation marks omitted). We note that the Missouri Supreme Court treated Justice O’Connor’s plurality
opinion as authoritative in Blakely v. Blakely, 83 S.W.3d 537, 542-43 (Mo. banc 2002).


                                                     16
circumstances that make third-party custody or visitation in the child's best interest.” T.W. ex rel.

R.W. v. T.H., 393 S.W.3d 144, 150 (Mo. App. E.D. 2013).

        Further, Troxel held that the Washington statute “contravened the traditional presumption

that a fit parent will act in the best interest of his or her child.” 530 U.S. at 69. “[I]f a fit parent’s

decision [to deny or limit visitation with third parties] becomes subject to judicial review, the

court must accord at least some special weight to the parent’s own determination.” Id. at 70.11

Unlike the statute in Troxel,

        [t]he Missouri statute carries a rebuttable presumption that custody should be with
        the parent. We presume parental custody is in a minor child’s best interests. To
        rebut this presumption, the third party seeking custody must carry the burden of
        showing either that each parent is unfit, unsuitable, or unable to have custody or
        that the welfare of the child requires third party custody.

Young v. Young, 59 S.W.3d 23, 28 (Mo. App. W.D. 2001) (internal quotations omitted); see

Blakely v. Blakely, 83 S.W.3d 537, 545 (Mo. banc 2002) (distinguishing Troxel where Missouri’s

grandparent visitation statute placed burden on petitioners to prove that parents’ denial of

visitation was “unreasonable”).

        Troxel also emphasized that the Washington courts had ordered grandparent visitation in

that case, even though “there is no allegation that [the children’s mother] ever sought to cut off

visitation entirely”; indeed, the evidence indicated that the mother was willing to allow the

        11
                   In an earlier passage, the Troxel plurality opinion states that, “so long as a parent
adequately cares for his or her children (i.e., is fit), there will normally be no reason for the State to inject
itself into the private realm of the family to further question the ability of that parent to make the best
decisions concerning the rearing of that parent’s children.” 530 U.S. at 68-69. As the passage quoted in
the text reflects, however, Troxel held only that a court must give the views of a fit parent as to third-party
visitation “at least some special weight.” Id. at 70. We do not read Troxel as completely foreclosing a
court from ordering third-party custody or visitation over the objections of a fit parent. We note that in
Blakely v. Blakely, 83 S.W.3d 537 (Mo. banc 2002), and Barker v. Barker, 98 S.W.3d 532, 535-36 (Mo.
banc 2003), the Missouri Supreme Court held that trial courts had acted consistently with Troxel when
they ordered grandparent visitation despite the parents’ objections, with no reference to the parents’
unfitness. See also Young v. Young, 59 S.W.3d 23, 28 (Mo. App. W.D. 2001) (concluding, on plain-error
review, that Troxel does not foreclose the grant of sole custody of child to a grandparent, over parent’s
objection, based on “welfare” prong of § 452.375.5(5)).


                                                       17
grandparents some – admittedly limited – visitation. 530 U.S. at 71. The Court found it

significant that “many other States expressly provide by statute that courts may not award

visitation unless a parent has denied . . . visitation to the concerned third party.” Id.; see also

Blakely, 83 S.W.3d at 544-45 (distinguishing Troxel where Missouri’s grandparent visitation

statute only allowed grandparents to petition for visitation when they had been “unreasonably

denied” visitation for a period exceeding 90 days). In this case, Angela has wholly denied

Melissa any access to the children; indeed, in this case Angela went so far as to state in a text

message that she would call the police if Melissa attempted to see them.

       Finally, Melissa is not simply “any third party that comes along.” White, 293 S.W.3d at

18. In this case, as in T.Q.L. and D.S.K., a right of action under § 452.375.5(5) is being asserted

by an individual who was specifically invited by a biological parent to act as a parent of the

children at issue, and in fact acted in that capacity for an extended period of time. This is not a

case where custody or visitation rights are being asserted by an extended-family member, a

family friend, a paid caregiver, or some other third party who was never requested by the

biological parents to function as a parent of the children. Troxel held that “the constitutionality

of any standard for awarding visitation turns on the specific manner in which that standard is

applied.” 530 U.S. at 73; see Blakely, 83 S.W.3d at 543. The fact that the party seeking custody

or visitation in this case previously acted as a parent to the children, at the biological parent’s

request, further distinguishes this case from Troxel. See Bethany v. Jones, 378 S.W.3d 731, 736

(Ark. 2011) (distinguishing Troxel because in case before it, the party seeking visitation “in all

practical respects, was a parent,” with the biological parent’s encouragement); Mason v.

Dwinnell, 660 S.E.2d 58, 66-69 (N.C. App. 2008) (similar); In re Parentage of L.B., 155 Wash.
679, 712 (Wash. 2005) (in distinguishing Troxel, emphasizing that “a threshold requirement for




                                                  18
the status of the de facto parent is a showing that the legal parent ‘consented to and fostered’ the

parent-child relationship”); see also Blakely, 83 S.W.3d at 544 (noting that Missouri’s

grandparent visitation statute “avoids the sweeping breadth of the Washington statute” at issue in

Troxel by limiting the right to seek court-ordered visitation to a child’s grandparents); In re

G.P.C., 28 S.W.3d 357, 364 (Mo. App. E.D. 2000) (distinguishing Troxel where Missouri’s

grandparent visitation statute “does not create the potential of subjecting parents’ every decision

to review at the behest of endless third parties”).12

        Under T.Q.L., Melissa has the right to assert her claims for child custody and visitation in

an independent proceeding under § 452.375.5(5); indeed, in her briefing Melissa states that she

has filed a separate petition for third-party custody under the statute concurrently with this

appeal.13 The availability of a cause of action under § 452.375.5(5) further diminishes the need

to adopt the non-statutory equitable parentage doctrine in this case.

        Point II is denied.




        12
                Overruled on other grounds by Barker v. Barker, 98 S.W.3d 532, 534 (Mo. banc 2003).
        We note that, if a Missouri court ultimately determines to award Melissa custody or visitation
rights under § 452.375.5(5), the magnitude of the rights granted to Melissa may itself be subject to
constitutional constraints. See Blakely, 83 S.W.3d at 543-44; Bryan v. Garrison, 187 S.W.3d 900, 910-12
(Mo. App. W.D. 2006).
        13
                  Melissa’s Motion asserted that she was entitled to child custody, visitation, and other
relief due to her asserted status as a parent of the children. The trial court’s judgment dismissing her
claims without prejudice would not preclude her from asserting a right to child custody or visitation as a
non-parent third party, either under § 452.375.5(5), or in a properly-pleaded claim for breach of a child
custody or visitation agreement.
         In his separate opinion, Judge Clayton argues that we should reverse and remand the present case,
to permit Melissa to assert a claim under § 452.375.5(5). Given that Melissa is currently litigating such a
claim in an independent action, whether or not this case is remanded would have little or no practical
consequence. Moreover, Melissa concedes that she did not assert a claim under § 452.375.5(5) in her
motion, Br. at 35, and she never sought leave from the circuit court to amend her motion to assert such a
claim. In these circumstances, reversal and remand to allow Melissa to assert a § 452.375.5(5) claim in
this case is unwarranted.


                                                    19
                                                  III.

        In her third Point, Melissa claims that Angela is equitably estopped from denying the

parent and child relationship between Melissa and the children. In support, Melissa cites several

cases discussing equitable estoppel in the family law context. Melissa acknowledges in her brief

that the White decision determined that equitable estoppel would not provide the standing needed

to seek a declaration of maternity, custody, or support. 293 S.W.3d at 16-17. Melissa attempts

to draw a distinction between her case and White by stating that she “has standing to bring a

breach of contract action to enforce the custody agreement and, independently, she has standing

to bring an action as an equitable parent or person in loco parentis.” We have rejected, however,

Melissa’s equitable parentage and in loco parentis arguments, and have concluded that she failed

to adequately plead a claim to enforce any custody agreement. The grounds on which Melissa

seeks to distinguish White are unpersuasive. Point III is denied.14

                                               Conclusion

        We affirm the judgment of the circuit court, which dismissed without prejudice appellant

Melissa McGaw’s Motion to Determine Parent-Child Relationship.




                                                          __________________________________
                                                          Alok Ahuja, Chief Judge

Judge Hardwick concurs.
Judge Clayton concurs in part and dissents in part in separate opinion.




        14
                  We take no position concerning whether the statements or actions on which Melissa
relies to support her equitable estoppel claim are relevant in connection with the third-party custody and
visitation issues raised in Melissa’s pending action under § 452.375.5(5).


                                                    20
                 IN THE MISSOURI COURT OF APPEALS
                         WESTERN DISTRICT

MELISSA McGAW,                              )
                                 Appellant, )
                                            )
v.                                          )      WD77799
                                            )
ANGELA McGAW,                               )      FILED: AUGUST 18, 2015
                                Respondent. )



     SEPARATE OPINION CONCURRING, IN PART, AND DISSENTING, IN PART

       I concur with the part of the majority opinion concluding that Plaintiff has a right to

pursue an independent action under section 452.375.5(5)(a) RSMo Supp. 2011 for custody and

visitation of children born during her relationship with Defendant, but I would grant Plaintiff’s

request and remand this case for a full hearing on the merits. However, in light of the United

States Supreme Court’s decision in Obergefell v. Hodges, 135 S. Ct. 2584 (2015), I believe this

matter should be transferred to the Missouri Supreme Court to determine whether, under the

circumstances of this case, the above-referenced statutory scheme is “plainly inadequate,” in

accordance with Cotton v. Wise, 977 S.W.2d 263, 264 (Mo. banc 1998), demonstrating a need

for the court to exercise its equity powers.

                                       I.      DISCUSSION

A.     The Relevant Allegations of Plaintiff’s Petition

       The relevant allegations of Plaintiff’s petition, which we accept as true at this stage of the

proceeding, are as follows. Plaintiff and Defendant, a same-sex couple, were in a relationship
together from 1995 until January 2007, and the parties lived with one another from 1996 until

January 2007. In 1995, Plaintiff and Defendant had initial conversations about having children.

In 1997, the parties had a commitment ceremony in Kansas City, Missouri,1 and in 2000,

Defendant permanently changed her name to Plaintiff’s. In addition, in February 2001, the

parties purchased a home together in Kansas City, Missouri. Beginning in 2002, Plaintiff and

Defendant made multiple attempts to have children via insemination, ultimately resulting in

Defendant giving birth to two children on March 9, 2004 (“the children”).

        Between March 2004 and August 2007, Plaintiff “functionally behaved as the children’s

second parent, sharing equally in child-rearing expenses and acting as sole guardian while

[Defendant] worked during the day.” In January 2007, the parties agreed to separate and

underwent formal mediation which determined visitation, division of debts, and Plaintiff’s

removal from the household. Mediation also determined that the children would keep Plaintiff’s

last name. In January 2010, Defendant suggested the parties draft a will with a guardianship

clause for the children. Following Plaintiff’s and Defendant’s separation and until June 13,

2013, the parties followed a set visitation schedule and the parties shared equally in child-rearing

activities and expenses. Additionally, after the parties separated, Plaintiff “act[ed] functionally

as parent[ ] to the children, including paying for medication and tuition, attending school field

trips, and taking the children to various medical and dentist appointments.”

        1
           Plaintiff makes no allegation the parties ever attempted to marry under the laws of this state or
any other state. In addition, the record does not reflect whether marriage was recognized for the parties in
any state prior to, during, or after conception of the two children born to Defendant during the course of
Plaintiff’s and Defendant’s relationship. Because this case was filed and argued prior to Obergefell, the
parties have not fully briefed or argued any constitutional question with respect to the impact of
Obergefell’s holding that same-sex couples have the fundamental right to marry or with respect to
fundamental, constitutional rights which arose from Obergefell. 135 S. Ct. at 2599, 2600. The majority
suggests Plaintiff has waived her constitutional arguments because she did not make them to the trial
court. However, I believe these arguments were not available to the Plaintiff before the trial court. See
Brunner v. City of Arnold, 427 S.W.3d 201, 217 (Mo. App. E.D. 2013) (“[t]he critical question in
determining whether waiver occurs is whether the party affected had a reasonable opportunity to raise the
unconstitutional act or statute by timely asserting the claim before a court of law”) (emphasis omitted)
(quoting State ex rel. York v. Daugherty, 969 S.W.2d 223, 225 (Mo. banc 1998)).
                                                     2
        Defendant has not allowed Plaintiff to see or talk with the children since June 13, 2013,

and on June 18, 2013, Defendant sent Plaintiff a text message indicating, “[The children] will be

living at my house until the parenting plan issue is resolved. I will call the police if you try to

come and get them.”

        Plaintiff’s petition is titled as a “Motion to Determine Parent-Child Relationship,

Custody, and Visitation.”

B.      Section 452.375.5(5)(a) and an Independent Action for Custody and Visitation

        In 2012, the Missouri Supreme Court issued its opinion in In re T.Q.L., 386 S.W.3d 135

(Mo. banc 2012), declaring that section 452.375.5(5)(a) RSMo Supp. 20112 could be pleaded as

an independent action for custody and visitation. This case best represents the current state of

the law in parentage, custody, and visitation cases where the parties never married and one party

is not a biological parent of the child; however, it does not involve parentage, custody, or

visitation questions of same-sex couples. In T.Q.L., a man (“the plaintiff”) who was never

married to the child’s biological mother, who “acted as [the] [c]hild’s father, taking an active

role in his life,” and who was determined not to be the child’s biological father pursuant to a

DNA test, filed a petition to determine parentage, custody, and visitation. 386 S.W.3d at 137,

137 n.1. The plaintiff’s petition alleged, (1) the child’s biological mother was unfit to be a

custodian because of specific alleged acts; (2) the child’s unknown biological father was unfit to

be a custodian because, inter alia, he never came forward to assert his rights as the child’s father;

and (3) granting custody to the plaintiff would be in the child’s best interests. Id. at 138, 139-40.




        2
         There was legislation, effective August 28, 2011, which amended various subsections of section
452.375 RSMo, but none of those amendments are relevant to this appeal. Because the RSMo Supp.
2011 version of section 452.375.5(5)(a) discussed in T.Q.L. is the same as the current version of section
452.375.5(5)(a), for simplicity purposes all further statutory references to section 452.375.5(5)(a) are to
RSMo Supp. 2011.
                                                     3
The child’s biological mother filed a motion to dismiss the plaintiff’s petition for failure to state

a claim, and the trial court granted the motion. Id. at 138.

       The plaintiff appealed, and the Missouri Supreme Court reversed the trial court’s

dismissal of the plaintiff’s petition on the grounds the petition sufficiently alleged a cause of

action for third-party custody pursuant to section 452.375.5(5)(a). T.Q.L., 386 S.W.3d at 137,

139-40. The Court found that pursuant to section 452.375.5(5)(a):

       Third-party custody or visitation may be awarded ‘when the court finds that each
       parent is unfit, unsuitable, or unable to be a custodian, or the welfare of the child
       requires, and it is in the best interests of the child’ so long as the court deems the
       other person or persons requesting custody [or visitation] ‘to be suitable and able
       to provide an adequate and stable environment for the child.’

T.Q.L., 386 S.W.3d at 139 (quoting section 452.375.5(5)(a)). The Supreme Court held the

plaintiff’s petition met the requirements of section 452.375.5(5)(a) because the petition alleged

the unfitness of the child’s biological mother, the unfitness of the child’s biological father, and

that granting the plaintiff custody would be in the child’s best interests. T.Q.L., 386 S.W.3d at

139-40.

       Here, like in T.Q.L., there has been no marriage between the parties, and Plaintiff, a party

who is not a biological parent, alleges she acted as the children’s parent by taking an active role

in their lives, and she has filed an action to determine parentage, custody, and visitation.

Therefore, I agree with the majority that “[u]nder T.Q.L., [Plaintiff] has the right to assert her

claims for child custody and visitation in an independent proceeding under section

452.375.5(5)[(a)].” It is important to note that such an independent proceeding initiated by

Plaintiff or a similarly-situated plaintiff could clearly survive a motion to dismiss if there are

allegations of unfitness as there were in T.Q.L. Alternatively, and less clearly, while T.Q.L.’s

interpretation of section 452.375.5(5)(a) also allows for an independent proceeding for third-

party custody and visitation in situations where “the welfare of the child requires,” the petition in

                                                  4
T.Q.L. did not assert any specific factual basis to support these terms, aside from the facts

supporting the claim of “unfitness,” and the Supreme Court’s analysis focused on the facts

supporting the “unfitness” prong. T.Q.L., 386 S.W.3d at 137-40. Other than vague, conclusory

allegations mirroring the language of the statute, which any third-party could make, potentially

violating Troxel v. Granville, 530 U.S. 57 (2000), it is unclear what facts would need to be

alleged for an independent action to stand under “the welfare of the child requires” prong of

section 452.375.5(5)(a).

        While there are a limited number of cases defining the preceding italicized language of

section 452.375.5(5)(a), “the welfare of the child requires,”3 none have addressed the language in

the context of an independent proceeding or as it applies to same-sex couples. Without specific

statutory direction from the legislature, courts will continue to face difficult factual

circumstances involving the parent-child relationship using these six words. It is the children of

same-sex couples who will be most severely affected by being limited in their opportunity to

maintain bonds with a party who is not a biological parent but who has, as was alleged in this

        3
           Cases not involving an independent proceeding under section 452.375.5(5)(a) have interpreted “the
welfare of the child requires” language of the statute to mean that special or extraordinary circumstances
render it in the child’s best interests that a third-party be granted custody or visitation. See T.W. ex rel. R.W. v.
T.H., 393 S.W.3d 144, 145-46, 150 (Mo. App. E.D. 2013) (involving a grandmother’s petition for guardianship
and her motion to intervene in biological father’s paternity action); K.S.H. ex rel. M.S.H. v. C.K., 355 S.W.3d
515, 516-17, 521 (Mo. App. S.D. 2011) (involving a grandmother’s motion to intervene in biological father’s
paternity action); Jones v. Jones, 10 S.W.3d 528, 531-32, 537 (Mo. App. W.D. 1999) (involving a
grandmother’s motion to intervene in modification of dissolution action); Flathers v. Flathers, 948 S.W.2d
463, 464-65, 469-70 (Mo. App. W.D. 1997) (involving grandparents’ motion to intervene in dissolution
action); see also Young v. Young, 59 S.W.3d 23, 24-25, 31 (Mo. App. W.D. 2001) (involving a grandmother’s
petition for intervention in dissolution action and finding section 452.375.5(5)(a) does not require
“endangerment of the welfare of the child”) (emphasis added). “With respect to what constitutes special or
extraordinary circumstances . . . our appellate courts, including this court, have held that a significant bonding
familial custody relationship with third parties can constitute a special or extraordinary reason or circumstance
rendering it in a child’s best interests to award third-party custody.” Flathers, 948 S.W.2d at 470. Taking
Plaintiff’s allegations as true and construing them liberally in her favor, which our standard of review requires
us to do, see Conway v. CitiMortgage, Inc., 438 S.W.3d 410, 413-14 (Mo. banc 2014), Plaintiff and the
children had a significant bonding familial custody relationship. I agree with the majority that: (1) “[s]ection
452.375.5(5)[(a)], as interpreted by Missouri courts, is limited in important respects that were not present in
Troxel”; (2) section 452.375.5(5)(a), unlike the statute at issue in Troxel, does not permit just “any person” to
file an independent proceeding for third-party custody and visitation; and (3) based upon the facts alleged in
Plaintiff’s petition, including those previously referenced in this footnote, Plaintiff “is not simply any third
party that [has] come[ ] along” asserting a right to custody and visitation. (quotations omitted).
                                                         5
case, “functionally behaved as the children’s second parent.” See Matter of Alison D. v. Virginia

M., 77 N.Y.2d 651, 657-58 (N.Y. 1991) (Kaye, J., dissenting) (indicating that when statutes are

silent with respect to the rights of parties who are not biological or adoptive parents, the impact

“falls hardest on the children [born into families with a gay or lesbian parent], limiting their

opportunity to maintain bonds that may be crucial to their development”).

        Because the majority opinion is the first case to suggest the applicability of section

452.375.5(5)(a) under the unique factual circumstances as in this case, I would grant Plaintiff’s

request to remand. Remand would permit a full hearing on the merits and the potential of full

briefing and arguments on fundamental, constitutional rights, which arose from Obergefell after

this case was dismissed by the trial court.

 C.     Equitable-Parent Doctrine

        Related to the impact of the unsettled law regarding the rights and remedies available to

those persons involved in same-sex relationships is Plaintiff’s argument that this Court should

adopt what this author will refer to as “an equitable-parent doctrine.”4 An equitable-parent

doctrine, which has been set forth and adopted by a majority of the Wisconsin Supreme Court in

a case involving a same-sex couple, provides a circuit court has equitable power to determine

that a party has a parent-like relationship with a child and that a significant triggering event may

justify court intervention in the child’s relationship with a biological or adoptive parent. In re

Custody of H.S.H.-K., 533 N.W.2d 419, 420-21, 435-38 (Wis. 1995). Pursuant to an equitable-

parent doctrine:

        To demonstrate the existence of the petitioner’s parent-like relationship with the
        child, the petitioner must prove four elements: (1) that the biological or adoptive
        parent consented to, and fostered, the petitioner’s formation and establishment of

        4
          An equitable-parent doctrine has also been referred to as a “court-fashioned equitable parent
doctrine” or an “equitable parenting standard.” See Cotton, 977 S.W.2d at 265 (“court-fashioned
‘equitable parent’ doctrine”); White v. White, 293 S.W.3d 1, 15 (Mo. App. W.D. 2009) (“equitable
parenting standard”).
                                                     6
        a parent-like relationship with the child; (2) that the petitioner and the child lived
        together in the same household; (3) that the petitioner assumed obligations of
        parenthood by taking significant responsibility for the child’s care, education and
        development, including contributing towards the child’s support, without
        expectation of financial compensation; and (4) that the petitioner has been in a
        parental role for a length of time sufficient to have established with the child a
        bonded, dependent relationship parental in nature.

        To establish a significant triggering event justifying state intervention in the
        child’s relationship with a biological or adoptive parent, the petitioner must prove
        that this parent has interfered substantially with the petitioner’s parent-like
        relationship with the child, and that the petitioner sought court ordered visitation
        within a reasonable time after the parent’s interference.

Id. at 435-36. In addition, if those elements are sufficiently alleged and proven, a court must

then determine whether visitation is in the best interests of the child. Id.

         Thus far, no Missouri case has adopted an equitable-parent doctrine. See White v. White,

293 S.W.3d 1, 15, 15 n.8 (Mo. App. W.D. 2009). As correctly noted by the majority, the current

state of the law in Missouri, including White, Cotton, and T.Q.L., justifies the rejection of an

equitable-parent doctrine.5 In Cotton, the Missouri Supreme Court held the trial court erred in

using a theory of equitable parentage because “[u]nless a statutory scheme is plainly inadequate

under circumstances where a court has a duty to act, there is no need for the court to exercise its

equity powers to fashion a ‘better’ remedy that exists in the statutes.” 977 S.W.2d at 263-66,

264. In other words, Cotton could be read to indicate that Missouri courts should not adopt an

equitable-parent doctrine if there is an adequate statutory scheme in place. See id. at 264, 265.

As indicated in Section B, section 452.375.5(5)(a) may constitute an adequate statutory scheme




        5
           I disagree with the majority’s broad conclusion that “the justification for rejecting an equitable
parentage argument is stronger today than at the time White was decided” (underlined emphasis added
here). While I agree with the majority that T.Q.L., decided after White, combined with the holdings in
White and Cotton, justifies rejection of an equitable-parent doctrine, I do not believe T.Q.L., White, and
Cotton stand for rejecting an equitable parentage argument in all circumstances. As discussed below, I
believe it may be appropriate for Missouri courts to adopt an equitable-parent doctrine in some
circumstances post-Obergefell.
                                                      7
which allows Plaintiff to assert her claims for child custody and visitation in an independent

proceeding.

       However, in light of the decision in Obergefell, in which the United States Supreme

Court held same-sex couples have the constitutional, fundamental right to marry, 135 S. Ct. at

2599, it is unclear which statutory schemes can be deemed adequate or “plainly inadequate” as

they relate to parentage, child custody, and visitation of children born to same-sex couples,

whether married or not. Post-Obergefell, it is unclear whether state law adequately addresses

these issues in Missouri’s Uniform Parentage Act, sections 210.817 to 210.852 RSMo,6 or other

areas of the law in Chapter 452 involving Dissolution of Marriage, not to mention the third-party

custody and visitation statute section 452.375.5(5)(a) mentioned herein. While Obergefell

addresses the right to marry, it also pronounced that “choices concerning contraception, family

relationships, procreation, and childrearing” are protected by the Constitution and that “‘[t]he

right to marry, establish a home and bring up children is a central part of the liberty protected by

the Due Process Clause.’” 135 S. Ct. at 2599, 2600 (quoting Zablocki v. Redhail, 434 U.S. 374,

384 (1978)) (internal quotations omitted).

       The most appropriate manner of addressing these issues is with legislative action to

provide the statutory direction for courts to tackle these highly sensitive and emotional cases. A

legislatively-enacted statutory scheme would provide the most comprehensive path for courts to

follow. However, in the absence of legislative guidance, it may be appropriate for Missouri

courts to adopt an equitable-parent doctrine when a party to a same-sex marriage or attempted

same-sex marriage seeks custody or visitation. Cf. Cotton, 977 S.W.2d at 264, 265.

Unfortunately, “[t]he problem with a court-fashioned ‘equitable parent’ doctrine is that the court



       6
         See DeWitt v. Lechuga, 393 S.W.3d 113, 116 (Mo. App. W.D. 2013) (referring to sections
210.817 to 210.852 RSMo as Missouri’s Uniform Parentage Act).
                                                 8
has to improvise . . . substantive standards and procedural rules about when legal custody may be

modified . . ..” Id. at 265.

          Because this case was filed, briefed, and argued at the trial court and at the appellate

court, all prior to the decision in Obergefell, which establishes a related, fundamental right, I

believe transfer is most appropriate for the parties to address these issues and for the Missouri

Supreme Court to determine whether the current law is “plainly inadequate” in accordance with

Cotton.

                                        II.     CONCLUSION

          Based on the foregoing, I concur with the part of the majority opinion concluding that

Plaintiff has a right to pursue an independent action under section 452.375.5(5)(a) for custody

and visitation of the children born during her relationship with Defendant, but I would grant

Plaintiff’s request and remand this case for a full hearing on the merits. However, in light of

Obergefell, I believe this matter should be transferred to the Missouri Supreme Court to

determine whether the above-referenced statutory scheme is “plainly inadequate” under Cotton,
977 S.W.2d at 264.




                                                        ROBERT M. CLAYTON III, Special Judge




                                                    9